DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “more uniform” in claim 20 is a relative term which renders the claim indefinite. The term “more uniform” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, the limitation “a more uniform configuration relative to a lesser curvature of the stomach” is indefinite as it is unclear what constitutes a “more uniform configuration. The examiner suggests applicant amend this limitation to read --at least partially form the first portion of the stomach to follow a lesser curvature--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3-5, 7, 9-13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/009099 (Williamson et al.).
Regarding claim 1, Williamson et al. teaches a gastric band (Figure 13, clamp, 100) configured to be positioned on a stomach to partition the stomach into a first portion and a second portion, and to provide a passage between the first and second portions of the stomach (The limitation “to be positioned on a stomach to partition the stomach into a first portion and a second portion, and to provide a passage between the first and second portions of the stomach” is intended use. The clamp 100 is configured for clamping a hollow anatomical structure and is curved to follow the curvature of the hollow structure, thus is capable of placement on the stomach to partition first and second portions as claimed: [0002]; [0013]; [0067]; Figure 13), the gastric band comprising: 
a partitioning section comprising a first arm (Figure 13, rigid clamping portion, 103) with a bent end and a first elongate member extending a majority of a length of the gastric band, and a second arm (Figure 13, rigid clamping portion, 104) with a bent end and a second elongate member extending a majority of the length of the gastric band (100), and at least a portion of the second elongate member spaced apart a first distance from at least a portion of the first elongate member, wherein the first elongate member and the second elongate member are curved to at least partially follow a lesser curvature of the stomach ([0067]); and 
a passage-forming section comprising first curved passage-forming member (Figure 13, urging member, 105) positioned adjacent the bent end of the first arm (103) of the partitioning section and a second curved passage forming member (Figure 13, urging member, 106) positioned adjacent the bent end of the second arm (104) of the partitioning section, wherein at least a portion of the first curved passage forming member (105) and a portion of the second curved passage-forming member (106) are spaced apart at least by a second distance, the second distance being greater than the first distance (see annotated Figure 13 below; [0067]).

    PNG
    media_image1.png
    343
    443
    media_image1.png
    Greyscale

	Regarding claim 3, Williamson teaches the first portion of the stomach is a food passageway portion, and the gastric band (100) is configured to be positioned on the stomach to form the food passageway portion offset from the lesser curvature portion of the stomach (The limitations “is a food passageway portion” and “to be positioned on the stomach to form the food passageway portion offset from the lesser curvature portion of the stomach” are functional language. The clamp 100 is capable of being placed on the stomach to perform the claimed function, [0067]).
	Regarding claim 4, Williamson teaches the first passage-forming member (105) and the second passage-forming member (106) are formed of one-piece joining the bent end of the first arm (103) to the bent end of the second arm (104) (single, continuous wire member forming clamp, [0054]; see Figure 13).
	Regarding claim 5, Williamson teaches the first and second arms (103, 104) of the partitioning section are in parallel relation to one another (see Figure 13).
	Regarding claim 7, Williamson teaches the first elongate member and the second elongate member are of a same length (103, 104, Figure 13).
	Regarding claims 9, 10, and 13, Williamson teaches a biasing section configured to bias at least the first and second arms (103, 104) of the partitioning section to form the first and second portions of the stomach (The “biasing section” is construed as the straight portions of members 105, 106, and the “first and second passage-forming sections” are construed as the curved portions of members 105, 106, [0067] and Figure 13).
	Regarding claim 11, Williamson teaches the partitioning section of the gastric band (100) is toward a distal end of the gastric band (100), and wherein the biasing section is disposed towards the distal end of the gastric band (100) (see Figure 13).
	Regarding claim 12, Williamson teaches the passage-forming section of the gastric band (100) is toward a proximal end of the gastric band (100), and wherein the biasing section is disposed towards the proximal end of the gastric band (100) ([0067]; 
see Figure 13).
	Regarding claim 20, Williamson teaches a gastric band configured to be positioned on a stomach to partition the stomach into a first portion and a second portion, and to provide a passage between the first and second portions of the stomach, (The limitation “to be positioned on a stomach to partition the stomach into a first portion and a second portion, and to provide a passage between the first and second portions of the stomach” is intended use. The clamp 100 is configured for clamping a hollow anatomical structure and is curved to follow the curvature of the hollow structure, thus is capable of placement on the stomach as claimed: [0002]; [0013]; [0067]; Figure 13), the gastric band comprising: 
a partitioning section comprising positioned toward a first end of the gastric band (100) and having a first arm (Figure 13, rigid clamping member, 103) with a bent end and a first elongate member extending a majority of a length of the gastric band, and a second arm (Figure 13, rigid clamping member, 104) with a bent end and a second elongate member extending a-6- 4873-8586-1666.1Atty. Dkt. No. 635729-1020majority of the length of the gastric band (100) and spaced apart at least a first distance from the first elongate member, wherein the first arm (103) and the second arm (104) are curved to at least partially form the first portion of the stomach in a more uniform configuration relative to a lesser curvature portion of the stomach (see Figure 13; [0067]); 
a passage-forming section positioned toward a second end of the gastric band, and having a curved member (Figure 13, urging member, 105) joining together the first and second arm (103, 104) of the partitioning section and wherein at least a portion of the passage-forming section defines at least a second distance greater than the first distance (see annotated Figure 13 below; [0067]);  
a biasing section (Figure 13, urging member, 106) that includes at least one of a bight portion and a hinge and wherein the biasing section (106) urges the gastric band into a closed position by urging the first elongated member and the second elongated member closer together (see annotated Figure 13 below; [0067]).

    PNG
    media_image2.png
    343
    443
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2007/009099 (Williamson et al.).
Regarding claim 6, Williamson et al. teaches all the limitations of claim 1. Williamson et al. fails to disclose one or more openings in at least one of the first or second arms of the partitioning section, in the cited embodiment.
However, Williamson et al. teaches an alternative embodiment of a gastric band (The clamp 60 is configured for clamping a hollow anatomical structure and is curved to follow the curvature of the hollow structure, thus is capable of placement on the stomach to partition first and second portions as claimed: [0002]; [0013]; [0058]; Figure 5), comprising: a partitioning section including first and second arms (Figure 5, clamping portions, 62, 64), and one or more openings (Figure 5, openings in fabric cover material, 74) in at least one of the first or second arms (62, 64) ([0058]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the partitioning section of the gastric band of Figure 13 such that at least one of the first and second arms includes openings as taught by Figure 5, because Williamson et al. teaches providing such openings via a fabric cover encourages tissue ingrowth ([0058]).
Regarding claim 8, Williamson et al. teaches all the limitations of claim 1. Williamson et al. fails to disclose at least one strap coupled to the first and second arms of the partitioning section, in the cited embodiment.
However, Williamson et al. teaches an alternative embodiment of a gastric band (The clamp 60 is configured for clamping a hollow anatomical structure and is curved to follow the curvature of the hollow structure, thus is capable of placement on the stomach to partition first and second portions as claimed: [0002]; [0013]; [0058]; Figure 5), comprising: a partitioning section including first and second arms (Figure 5, clamping portions, 62, 64), and a strap (Figure 5, openings in fabric cover material, 74) coupled to the first and second arms (62, 64) ([0058]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the partitioning section of the gastric band of Figure 13 such that a strap is coupled to the first and second arms as taught by Figure 5, because Williamson et al. teaches providing such a fabric strap  encourages tissue ingrowth ([0058]).

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 24 May 2022, with respect to the rejections of claims 1, 20, and their dependents under 35 U.S.C. 102 and 103, respectively, have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Williamson et al. as this reference better teaches and/or suggests applicant’s claimed invention in light of the amendments to the claims.
Applicant’s arguments, see pages 9-10, filed 24 May 2022, with respect to the rejections of claim 14 and its dependents under 35 U.S.C. 103 citing MacNeill and Reynolds, Jr. et al. have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 25 February 2022 have been withdrawn. 
Allowable Subject Matter
The indicated allowability of claim 3 is withdrawn in view of the newly discovered reference to Williamson et al. in light of the amendments to claim 3.  Rejections based on the newly cited reference(s) above.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable for the reasons noted in the Office action mailed 1 October 2021 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 are allowed in light of the persuasive arguments noted above (claim 14) and as noted in the Office action mailed 1 October 2021 (claim 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4556060 (Perkins) teaches a clamp capable of use as a “gastric band” to partition the stomach as claimed, comprising first and second arms and a connecting curved member (Figures 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791